    4:20-cr-03044-JMG-CRZ Doc # 32 Filed: 08/13/20 Page 1 of 1 - Page ID # 79




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     4:20CR3044

       vs.
                                                                        ORDER
ROEMELLO WEAVER,

                      Defendant.


       Defendant has moved for reconsideration of pretrial release. (Filing No. 31).
Upon review of the motion, except for obtaining a drug evaluation and acceptance into
an outpatient treatment program, the motion raises no new information.1


       Upon consideration of the evidence previously presented at the detention hearing
and preliminary hearing, including Defendant’s gang affiliation and the amount of drugs
and presence of guns in Defendant’s apartment, I am not convinced that Defendant’s
release to live with his parents, return to his job, and participate in outpatient drug
treatment will sufficiently ameliorate the risk of harm and nonappearance posed if
Defendant is released.


       Accordingly,

       IT IS ORDERED that Defendant’s motion to reconsider detention, (Filing No. 31),
is denied.


       Dated this 13th day of August, 2020.

                                                     BY THE COURT:

                                                     s/ Cheryl R. Zwart
                                                     United States Magistrate Judge


1
 The correction regarding Defendant’s employment status was made by proffer at the detention hearing
held on April 15, 2020. (Filing No. 8).
